Jacobs, J.
(concurring). The motion sought the suppression of “any and all evidence seized as a result of a search of a certain traveling bag allegedly belonging to the defendant.” Greneral Statutes § 54-33f expressly provides for a motion to suppress, which “is analogous to the federal practice under Rule 41 (e) of the Federal Rules of Criminal Procedure.” State v. Mariano, 152 Conn. 85, 90, cert. denied, 380 U.S. 943. Under our statute, a person aggrieved by an unlawful search and seizure may move for restoration of the property and suppression of its use as evidence. In the present case, a schedule of the property or articles sought to be suppressed was not annexed to the motion.
In O’Neal v. United States, 222 F.2d 411, 412, the accused was convicted of a violation of a narcotics statute. Prior to trial, she filed a written motion “that the evidence taken from her at the time of her arrest be suppressed at the trial herein, as the arrest was illegal, and the subsequent search of her premises was in violation of her Constitutional rights.” The property or articles which the accused desired to have suppressed for use as evidence were not enumerated or described in the motion, nor were they specifically identified at the evidential hearing on the motion. The court held: “The motion was therefore insufficient and need not have been considered.” In United States v. Carney, 188 F. Sup. 86, the accused moved to suppress any and all evidence obtained through wiretapping. The court held (p. 88): “It is well settled that a party moving for suppression of evidence must state definitely what particular . . . [articles or items] he desires sup*573pressed. An allegation to suppress all illegally obtained evidence is insufficient.” See United States v. Russo, 155 F. Sup. 251, 254; United States v. Frankfeld, 100 F. Sup. 934, 936. For the proper form of a motion to suppress, see 3 Nichols, Cyc. of Federal Procedure Forms § 131.17, p. 323; 4A Bender, Federal Practice Forms, No. 4604; 11 Cyc. of Federal Procedure (3d Ed. Rev. 1963) §44.50, p. 592.
Moreover, it cannot be said that the airline employee initiated the search solely to serve the purposes of the state. Cf. Corngold v. United States, 367 F.2d 1, 5. Quite to the contrary, the initial search of the traveling bag by the airline employee “was an independent investigation by the carrier for its own purposes.” Gold v. United States, 378 F.2d 588, 591. This investigation was nothing more than a carrier inspection in the furtherance of the private interests of the airline. The drugs were “clearly discovered as a result of a private search which was, hence, not unlawful. . . . The subsequent acts of the police did not constitute a search.” Clayton v. United States, 413 F.2d 297, 298.
For the foregoing reasons, therefore, I am of the opinion that the motion to suppress was properly denied.